Citation Nr: 0818421	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  96-09 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to an increased rating for PTSD, currently 
rated 70 percent disabling.  

3.  What rating is warranted for a low back syndrome from 
October 7, 1992 to August 14, 2006?  

4.  What rating is warranted for a low back syndrome from 
August 15, 2006?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to October 1970.  He served in Vietnam from January to 
November 1968.  He also had prior National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2004, the Board remanded the issues to for further 
evidentiary development.  The case has now been returned to 
the Board for appellate review.  In a September 2007 rating 
decision, the veteran was granted a 20 percent rating for his 
low back disorder, effective August 15, 2006.  As a result, 
he has essentially been assigned staged ratings for the 
disability.  Accordingly, the issue has been separated as 
indicated on the initial page of this decision.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007) (a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made).  

The Board notes that additional service treatment records 
were associated with the file after the veteran's case was 
transferred to the Board for appellate review.  A waiver of 
agency of original jurisdiction review was not provided by 
the veteran or his representative as required by 38 C.F.R. 
§ 20.1304 (2007).  These records, however, appear to be 
duplicates of documents that are already included in the file 
and do not provide any additional information on the issues 
addressed in this decision.  Accordingly, the Board finds 
that a remand for this reason alone is not necessary.  

The issues of what rating is warranted for a low back 
syndrome, from October 7, 1992 to August 14, 2006; and what 
rating is warranted for a low back syndrome from to August 
15, 2006, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is clear and convincing evidence that the veteran 
did not sustain a shell fragment wound to the left shoulder 
during military service, that he did not demonstrate a left 
shoulder disorder in-service, and his assertions that he did 
are lacking in credibility.  

2.  The veteran's PTSD is not manifested by total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred or aggravated 
while on active duty, and left shoulder arthritis may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (a) (2007).  



2.  The criteria for an increased rating for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.7, 4.130 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  Initially, the Board observes 
that the veteran's claim was filed prior to the enactment of 
the VCAA.  Nevertheless, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  VA did fail to fully comply with the provisions 
of 38 U.S.C.A. § 5103 prior to the rating decision in 
question for the issues addressed in this decision.  The 
record, however, shows that any prejudice that failure caused 
was cured by the fact that VA notified the veteran in August 
2003, September 2004 and January 2008 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  Moreover, the April 1995 statement 
of the case and the January 2001 supplemental statement of 
the case specifically informed the veteran of the both the 
old and new rating criteria which would provide a basis for 
an increased rating for his service-connected post traumatic 
stress disorder.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  He was informed of what how 
disability ratings and effective dates were assigned in the 
September 2007 supplemental statement of the case and in the 
January 2008 letter.  The claim was most recently 
readjudicated in the September 2007 supplemental statement of 
the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claim, and in the 
statement of the case and supplemental statement of the case, 
he was provided actual notice of the rating criteria used to 
evaluate the disorder at issue.  The claimant was provided 
the opportunity to present pertinent evidence in light of the 
notice provided, including oral testimony at personal 
hearings.  Because the veteran has actual notice of the 
rating criteria, and because the claim has been readjudicated 
no prejudice exists.  There is not a scintilla of evidence 
that any VA error in notifying or assisting the appellant 
reasonably affects the fairness of this adjudication.  
Indeed, the appellant has not suggested that such an error, 
prejudicial or otherwise, exists.  The Board again notes that 
additional evidence associated with the file after the case 
was certified to the Board does not provide any additional 
information on the issues addressed herein.  As such, the 
Board finds that there is no prejudice to the veteran in the 
Board's proceeding with its appellate review.  Hence, the 
case is ready for adjudication.  

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail. 
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by his service record, the official history of each 
organization in which he served, such claimant's medical 
records, and all pertinent medial and lay evidence.  38 
U.S.C.A. § 1154(a).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the evidence of record, the Board finds that 
entitlement to service connection for a left shoulder 
disorder is not warranted.  The veteran clearly has a current 
left shoulder disorder, e.g., a left hemiarthroplasty was 
performed in 1993; and he has several nexus statements in the 
file relating the current disability to a shrapnel wound that 
the veteran reported he sustained in service.  For example, 
in various letters and treatment notes, including ones dated 
in May 1995, July 2002, and April 2004, Joseph S. Barr, M.D., 
remarked that, to the best of his knowledge, the veteran 
sustained shrapnel wounds to the left shoulder in service, 
and that these wounds led to his left shoulder difficulties, 
culminating in a left hemiarthroplasty in November 1993.  In 
a January 2004 letter, Jon J.P. Warner, M.D., stated that the 
veteran's left shoulder injury was caused by a shrapnel wound 
received in 1968 in Vietnam.  The shoulder was purportedly 
treated at an aid station and was not a serious situation.  
In an opinion provided in August 2006, a VA examiner also 
opined that the veteran's current left shoulder disability 
was due to a shrapnel wound that he sustained while serving 
in the Republic of Vietnam.  

The medical evidence from service and shortly thereafter, 
however, fails to show that the veteran sustained a left 
shoulder shell fragment wound or any other shoulder injury 
during his period of active duty.  Without evidence of an in-
service injury, the Board concludes that service connection 
is not warranted, even in light of the positive nexus 
statements.  In this regard, the opinions were clearly based 
solely on the veteran's own statements regarding an in-
service injury.  His service treatment records do not confirm 
that he sustained such an injury.  See LeShore v. Brown, 8 
Vet. App. 406 (1995) (medical professionals are not competent 
to transform a lay history, unenhanced by medical comment, 
into competent medical evidence based on their status as 
medical professionals).  Even the VA examiner that reviewed 
the file in August 2006 did not point out even a single piece 
of contemporaneous medical evidence or a service treatment 
report to support the assertion that the current disability 
was due to an in-service injury.  He merely referred to the 
medical opinions provided by other physicians.  

The appellant is a combat veteran who has been awarded the 
Purple Heart.  Hence, his assertions that he may have been 
treated for a shell fragment wound to the left shoulder would 
generally be regarded as credible under 38 U.S.C.A. 
§ 1154(b).  There is, however, clear and convincing evidence 
to the contrary.  First, the Board notes that there are 
numerous records in the file which outline the veteran's 
severe right foot injury and eventual amputation of the leg, 
his psychiatric difficulties, and his low back problems as a 
result of wounds sustained during his military service.  
There is, however, absolutely no mention whatsoever in any of 
these documents of a shrapnel injury to the left shoulder.  
In fact, upon examination in December 1972, more than two 
years after separation from active duty, the veteran's upper 
extremities were clinically evaluated as normal.  In the VA 
rating decisions completed during the years shortly after the 
veteran's discharge from service there is also no mention of 
a shrapnel wound to the left shoulder although multiple 
shrapnel wounds to the right flank, right knee, right leg, 
and neck.  

Second, private medical records dated contemporaneous to when 
the problem initially began do not mention a shrapnel injury 
to the left shoulder or any other type of traumatic injury 
during the veteran's period of active duty.  For instance, in 
an April 1980 discharge summary, it was noted that the 
veteran was seen for complaints of recurrent left shoulder 
dislocation.  The history provided indicated that the 
veteran's left shoulder had dislocated approximately five 
times with the first dislocation occurring in June 1976, more 
than five years after his discharge from service.  He did not 
mention any service-related injury.  The June 1980 surgical 
report also does not note any type of shrapnel injury.  In 
fact, an x-ray report also dated in June 1980 noted the 
possibility of a Hill-Sachs deformity.  Similarly, a 
subsequent surgical report dated in July 1983 when the 
veteran underwent a Magnuson repair of the left shoulder does 
not mention any type of service injury.  

It also appears that the appellant's report of a left 
shoulder shrapnel injury first began to surface during the 
period of time in which the veteran filed a claim for service 
connection for a left shoulder disorder, which tends to limit 
its probative value.  See Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991) (VA cannot ignore a veteran's testimony simply 
because the veteran is an interested party; personal interest 
may, however, affect the credibility of the evidence).  

Finally, the appellant's credibility is highly suspect.  In 
this regard, the Board observes that the veteran continued to 
accept payments of a total disability rating based on 
individual unemployability for a period of more than 20 years 
despite the fact that he was gainfully employed with the City 
of Cambridge, which resulted in a large overpayment.  An 
October 1998 Office of Inspector General Report indicated 
that the veteran filed false certifications to VA on almost 
an annual basis between April 1975 to February 1991, stating 
that he was not employed.  

Further, the appellant has submitted to VA a clearly 
fraudulent DD Form 214 in support of his claims reflecting 
more than seven years of "service" in Vietnam between March 
1963 to June 1970, as well as his "receipt" of two awards 
of the Distinguished Service Cross "with V" device, three 
Silver Stars "with V" device, four Bronze Stars "with V" 
device, and many other combat awards.  A review of 32 C.F.R. 
Part 578 (2007) reveals that neither the Distinguished 
Service Cross nor the Silver Star is awarded with the "V" 
device.  Moreover, a review of a list of those soldiers 
awarded the Distinguished Service Cross in Vietnam does not 
reveal the appellant's name, let alone reveal that he was 
twice awarded the Distinguished Service Cross, which is 
second in precedence to only the Medal of Honor for valor in 
battle.  The appellant is respectfully notified that 18 
U.S.C. § 704 provides that whoever knowingly wears any 
decoration or medal authorized by Congress for the armed 
forces of the United States, except when authorized under 
regulations made pursuant to law, shall be fined under this 
title or imprisoned not more than six months, or both.  

This evidence clearly reflects negatively on the veteran's 
credibility, particularly in light of the absence of 
allegations of such an injury to the left shoulder for 
numerous years prior to his claim for compensation benefits.  

Consequently, the veteran's assertions of a left shoulder 
shrapnel injury in service, alone, to lack credibility.  As 
such, in the absence of medical evidence of an in-service 
injury or a diagnosis of arthritis of the left shoulder 
within one year of the veteran's discharge from service, 
service connection for a left shoulder disorder is not 
warranted.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2007).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart.  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

While this appeal was pending the applicable rating criteria 
for mental disabilities under 38 C.F.R. § 4.132 (1996), were 
changed effective November 7, 1996.  

The timing of this change requires the Board to first 
consider the claim under the old regulations for any period 
prior to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the new regulations and consider 
whether an increased rating is warranted under the new 
criteria.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 
38 C.F.R. § 3.321 (2007) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  

The veteran's service-connected mental disability was 
recharacterized as post traumatic stress disorder, and it has 
been rated 70 percent disabling throughout the appeal period 
at issue.  Under the old diagnostic criteria for post 
traumatic stress disorder, in effect prior to November 7, 
1996, a 70 percent rating was assigned when the ability to 
establish and maintain effective relationships with people 
was severely impaired, and the psychoneurotic symptoms were 
of such severity and persistence that there was a severe 
impairment in the ability to obtain or retain employment.  A 
100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or where the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  In Johnson v. Brown, 7 Vet. 
App. 95 (1994), the Court held that any one of the above-
cited criteria is a separate and independent basis for an 
award of a total disability rating under code 9400 et seq.  

Under the new diagnostic criteria for PTSD, a 70 percent 
evaluation requires occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).  

Following a review of the evidence, the record reflects that 
the veteran remained gainfully employed by the City of 
Cambridge until at least December 31, 2001.  The medical 
evidence also does not show virtual isolation in the 
community, totally incapacitating symptoms bordering on gross 
repudiation of reality, or other symptoms compatible with a 
100 percent rating under the old rating criteria during the 
time he filed his claim until December 31, 2001.  In fact, it 
is clear that the veteran could not have maintained his 
employment as a full-time fire alarm operator if those 
symptoms were present.  Moreover, there are medical reports 
dated from October 1992 to April 1998 that show that the 
veteran competed in several wheelchair marathons, including 
the Marine Corps Marathon in Washington, D.C., and the Boston 
Marathon, which demonstrates that he was able to focus on a 
goal that required consistent training and effort.  
Consequently, the Board concludes that a rating in excess of 
70 percent for PTSD prior to December 31, 2001 is not 
appropriate under the old rating criteria.  

From their effective date until December 31, 2001, the Board 
finds that the evidence also preponderates against the 
assignment of a 100 percent rating under the new rating 
criteria for PTSD because the record does not demonstrate 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and/or memory loss 
for names of close relatives, own occupation or own name.  In 
fact, none of those specific symptoms has been reported in 
the medical records.  Moreover, the veteran remained 
gainfully employed during this period.  The symptoms noted in 
the PTSD treatment records during the relevant time period 
are consistent with those required for a 70 percent rating, 
including depression, insomnia, impaired impulse control, 
flashbacks, and difficulty adapting to stressful 
circumstances.  At a VA examination in August 2006, it was 
noted that the veteran was able to maintain his activities of 
daily living and he was oriented in all three spheres.  There 
was no evidence of a thought disorder.  His eye contact was 
appropriate and it was not reported that he experienced 
persistent delusions or hallucinations, or that he had a 
persistent danger of hurting himself or others.  He remarried 
in 2001 and reportedly had a good relationship with his 
spouse.  

It is unclear when the veteran officially stopped working.  
In his claim for a total disability rating based on 
individual unemployability due to service-connected 
disabilities, filed in February 2002, he reported that he did 
not work after December 31, 2001.  At the VA examination in 
August 2006, however, it was noted that was not fully retired 
from the City of Cambridge until 2003.  The majority of the 
medical reports, nevertheless, show that the veteran's 
retirement was due either his physical impairments, or due to 
the combination of both his psychological and physical 
impairments, which include a right leg amputation, a left 
shoulder disorder, hypertension, and a low back strain.  For 
example, in an August 2002 letter, James F. Connor, Jr., 
M.D., related that the veteran was unemployable due to 
polyneuropathy affecting both upper extremities.  In a 
February 2004 letter, Fred Kanter, M.D., remarked that the 
veteran's PTSD was increasing; however, he concluded that 
both his psychological and medical limitations rendered him 
permanently unemployable.  He noted that if the veteran's 
symptoms worsened, inpatient care would be the next option.  
There is no evidence in the file, however, showing that the 
veteran has been hospitalized due to his post traumatic 
stress disorder.  In a February 2004 letter, Dennis A. 
Balcom, LCSW, noted that the veteran's impairment caused him 
to be unemployable at the fire department.  His list of 
stressors causing that level of impairment, however, includes 
the veteran's physical ailments such as neuropathy in his 
hands, shoulder problems, and his wife's physical 
impairments.  Again, the medical reports, to include an 
August 2006 VA examination, do not document symptoms due to 
PTSD alone compatible with a 100 percent rating under either 
the old or new rating criteria from December 31, 2001 to 
support the assignment of a 100 percent schedular rating for 
post traumatic stress disorder.  Again, the veteran's 
communications with VA, to include VA examiners, cause the 
Board to doubt the veteran's credibility.  Consequently, the 
assignment of a higher rating under either the old or new 
criteria from December 31, 2001 is not warranted.  

The Board has considered whether the case should be referred 
to the Director of VA's Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
for the service-connected post traumatic stress disorder.  As 
noted above, the veteran has not required frequent 
hospitalization for his post traumatic stress disorder - in 
fact, it has not been shown that he has ever been 
hospitalized for treatment of the disorder - and the 
manifestations of such are consistent with the assigned 
schedular evaluations.  In sum, there is no indication that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the evaluations assigned 
for the disability.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  




ORDER

Entitlement to service connection for a left shoulder 
disorder is denied.  

Entitlement to an increased rating for post traumatic stress 
disorder is denied.  


REMAND

During the pendency of this appeal, the criteria for rating 
disabilities of the spine were amended, effective September 
26, 2003.  A review of the September 2003 and September 2007 
supplemental statements of the case reveals that the veteran 
was not fully notified of these changes.  Hence, he has not 
been fully informed of what is required for him to be 
entitled to a higher evaluation for his low back disability 
as required by the VCAA and recent Court precedent.  
Consequently, the Board finds that a remand is necessary.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should issue a corrective VCAA 
letter which complies with the 
requirements of 38 C.F.R. § 3.159(b) as 
well as the notice requirements announced 
in Vazquez-Flores.  This includes 
providing the specific rating criteria for 
back disorders under 38 C.F.R. § 4.71a. 

2.  The RO is to obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
lumbar disability since October 2007.  
After securing any necessary release, 
request any records not previously secured 
and associate them with the claims file.  

3.  The RO should schedule the veteran for 
a VA orthopedic examination to ascertain 
the severity of his low back syndrome in 
light of the new rating criteria.  The 
claims folder must be made available for 
the examiner to review.  Any tests deemed 
necessary should be accomplished.  The VA 
examiner is to provide a comprehensive 
diagnosis of the nature and extent of any 
current back disability.  The examiner 
should describe all symptomatology which 
is caused by the veteran's service-
connected low back syndrome, and 
distinguish that pathology from any 
nonservice connected back disorder. Any 
indicated studies, including range of 
motion testing in degrees, must be 
performed. The examiner should identify 
any objective evidence of pain and provide 
an assessment of the degree of severity of 
any pain.  Tests of joint motion against 
varying resistance should be performed.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible all functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should opine 
whether there would be additional limits 
on functional ability on repeated use or 
during any reported flare-ups, and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the examiner should 
so state.

4.  After the development requested above 
has been completed to the extent possible, 
the issues of entitlement to a rating in 
excess of 10 percent for a low back 
disability from October 7, 1992 to August 
14, 2006, and entitlement to a rating in 
excess of 20 percent for a low back 
disability from August 15, 2006 should be 
readjudicated.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case, which includes all the relevant 
diagnostic codes (both old and new) and 
given the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


